42 Ill. App. 2d 85 (1963)
191 N.E.2d 410
Melvin Cline, Appellant and Cross Appellee,
v.
Kirchwehm Bros. Cartage Co., Inc., a Corporation, Appellee and Cross Appellee, and M.A. Soper Co., a Corporation, Appellee and Cross Appellant.
Gen. No. 48,714.
Illinois Appellate Court  First District, Third Division.
June 12, 1963.
James A. Dooley, of Chicago, for plaintiff-appellant and cross-appellee.
Kirkland, Ellis, Hodson, Chaffetz & Masters, of Chicago (David Jacker, Caryl P. Bonotto and John M. O'Connor, Jr., of counsel) for defendant-appellee and cross-appellee
Kirchwehm Bros. Cartage Co., Inc.; Hubbard, Hubbard, O'Brien & Hall, of Chicago, for M.A. Soper Co., defendant-appellee and cross-appellant.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed in part, reversed in part and remanded with directions.
Not to be published in full.